Citation Nr: 1614369	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-47 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to December 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded by the Board in June 2013 for further development.  It has now been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issues of entitlement to service connection for right shoulder and left elbow disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include depression, which is related to active military service or events therein; there is no evidence of a compensably disabling psychosis within one year following discharge from active duty.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§  1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated February and July 2008 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim and, as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order.  

Pursuant to the June 2013 Board remand, VA afforded the Veteran additional VA examinations.  Those records were associated with the claims file and considered in the November 2013 supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment records, VA treatment records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
 
Regulations provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  In order to prevail on the issue of entitlement to service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of certain chronic diseases, including a psychosis, service connection may be presumed if the disease became manifest to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. § 1112.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014).  

A necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  


Analysis

The Veteran asserts that he suffers from an acquired psychiatric disorder as a result of active duty service.  

The service treatment records contain no complaints, treatment or diagnosis of any acquired psychiatric disorder.

During a March 2008 treatment appointment, the Veteran was diagnosed with an adjustment disorder with anxiety and depression.  The treatment provider found no psychotic symptoms.  Although the treatment provider does not directly ascribe this disorder to a specific stressor, the record notes the Veteran's distress due to a period of unemployment after discharge.  The last mention of an adjustment disorder in the Veteran's treatment records is in March 2009.

In May 2008, the Veteran was afforded a VA psychiatric examination.  The Veteran reported the onset of depressive symptoms in 2004 due to relationship difficulties and a death in his family.  The examiner diagnosed the Veteran with a major depressive disorder, based on a single episode without psychotic features, and offered no opinion on the issue of nexus to service or on the reliability of the Veteran's reported date of onset.  The examiner found that the Veteran's psychiatric symptoms were "mild and transient" except during periods of significant stress.  

In October 2013, the Veteran was afforded an additional VA psychiatric examination.  The examiner found that the Veteran did not meet the criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) for any mental disorder.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to diagnose himself with acquired psychiatric disorders or render an opinion on their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that he currently has an acquired psychiatric disorder as a result of active duty service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.

As stated above, a diagnosis of a compensably disabling psychosis within one year of discharge from active duty could support a finding of presumptive entitlement to service connection for a chronic disease.  The record contains no such diagnosis.  The May 2008 VA examiner specifically found that the Veteran's major depressive disorder was without psychotic features, and a "single episode" of major depressive disorder is, by definition, not a chronic disorder.  The March 2008 VA treatment provider found no psychotic symptoms and an adjustment disorder, by definition, does not last more than 6 months after the end of the relevant stressor.  DSM-IV at 273.  

Because VA received the Veteran's claim in January 2008, any psychiatric diagnosis after that date is evidence of a "current" disorder for the purpose of establishing entitlement to service connection, provided there is evidence of a nexus to active duty service.  There is not.  Even if the Veteran's adjustment disorder was a result of his separation from service, the aftermath of separation is, by definition, not a stressor that occurred during his active duty service.  The record also contains no competent evidence that the Veteran's single episode of major depressive disorder began in 2004, four years before the May 2008 VA examination, or that it was otherwise related to active duty service.  

Because there is no evidence of a current acquired psychiatric disorder that is related to active duty service or of a compensably disabling psychotic disorder within one year of separation from active duty, the preponderance of the competent medical evidence of record is against the claim, the doctrine of reasonable doubt is not for application, and the claim must be denied.  



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.  


REMAND

The Veteran was afforded a VA examination pertinent to his left elbow and right shoulder in October 2013.  Unfortunately, the examination report is inadequate.  The examiner based her opinion that the Veteran's left elbow disorder is unrelated to his active duty service entirely on the fact that there are no complaints of a left elbow disorder in the appellant's service treatment records.  The mere absence of documentation in service treatment records of a claimed disorder is not, in itself, an adequate basis on which to rest a medical opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, the examiner found that the Veteran's right shoulder disorder existed prior to active duty service, based on a May 2002 service treatment record in which, according to the examiner, the appellant reported bilateral shoulder issues that had been recurring since childhood.  This is not correct.  That particular service treatment record only mentions the left shoulder, not the right.  "A medical opinion based on an inaccurate factual premise has limited, if any, probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

For these reasons, a remand is necessary to obtain an adequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Michael E. DeBakey VA Medical Center in Houston, the Dallas VA Medical Center, and their affiliated clinics.  All records received should be associated with the claims file by scanning them into VBMS, not Virtual VA.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  
 
2.  Thereafter, the Veteran must be scheduled for a VA orthopedic examination by a qualified examiner who has not previously examined the appellant to assess the nature and etiology of any diagnosed left elbow and right shoulder disorders.  The examiner must be provided access to the appellant's VBMS and Virtual VA files and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.  

The examiner must identify any current left elbow or right shoulder disorders.  For any diagnosed left elbow or right shoulder disorder the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is a result of any incident in service or began to manifest during service.  

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by his left elbow and right shoulder disorders.  
 
The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.  The examiner is notified that the absence of documentation in service treatment records of a claimed disorder is not, in itself, sufficient reason to find that the disorder is unrelated to service.  

If the examiner is unable to provide any of the opinions requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of any disorder is unknowable.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2015).  
 
4.  Ensure that the medical examination report fully complies with this remand.  The AOJ must ensure that the examiner has documented consideration of the Veteran's paperless claims file.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


